In re Ricks, Aleta Graves; — Other; Applying for Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. B, No. 2001-30078; to the Court of Appeal, First Circuit, No. 2001 CW 2181.
Granted. Under the facts of this case, the trial court did not abuse its great discretion in granting a new trial. La. Code Civ. P. art. 1973. Accordingly, the judgment of the Court of Appeal is reversed and the judgment of the trial court *931is reinstated. Case remanded to the trial court for further proceedings.
KNOLL, J., would deny the writ.